 



Exhibit 10.10
AMENDMENT NUMBER 9
TO AMENDED AND RESTATED LOAN AGREEMENT
          THIS AMENDMENT NUMBER 9, dated as of September 29, 2006 (this
“Amendment”), to the Amended and Restated Loan Agreement, dated as of March 7,
2003 (as amended, modified, restated or supplemented from time to time as
permitted thereby, the “Loan Agreement”), among CF LEASING LTD., a company
organized and existing under the laws of the Islands of Bermuda (together with
its successors and permitted assigns, the “Borrower”), FORTIS BANK
(NEDERLAND) N.V., a Naamloze Vennootschap (“Fortis”), as agent on behalf of the
Lenders (in such capacity, the “Agent”), BTMU CAPITAL CORPORATION (formerly BTM
Capital Corporation) (“BTMCC”), a Delaware corporation, HSH NORDBANK AG, NEW
YORK BRANCH (“HSH”), a banking institution duly organized and validly existing
under the laws of Germany, WESTLB AG, a joint stock company duly organized and
validly existing under the laws of Germany, acting through its NEW YORK BRANCH
(“WestLB”), NIBC BANK N.V. (f/k/a NIB Capital Bank N.V.), a Naamloze
Vennootschap (“NIBC”) and the other financial institutions from time to time
party hereto (each, including Fortis, BTMCC, HSH, WestLB and NIBC, a “Lender” or
“Co-Purchaser” and collectively, the “Lenders” or the “Co-Purchasers”) and West
LB, as documentation agent (together with its successors and assigns in such
capacity, the “Documentation Agent”).
W I T N E S S E T H:
          WHEREAS, the Borrower, Fortis, HSH and BTMCC have previously entered
into the Loan Agreement, dated as of September 18, 2002 (the “Loan Agreement”),
as amended and restated as of March 7, 2003, and subsequently amended by
Amendment Number 1 thereto, dated as of October 15, 2003, Amendment Number 2
thereto, dated as of March 4, 2004, Amendment Number 3 thereto, dated as of
April 30, 2004, Amendment Number 4 thereto, dated as of May 31, 2004, Amendment
Number 5 thereto, dated as of June 15, 2004, Amendment Number 6 thereto, dated
as of June 15, 2005, Amendment Number 7 thereto, dated as of January 17, 2006,
and Amendment Number 8 thereto, dated as of June 14, 2006;
          WHEREAS, the parties desire to further amend the Loan Agreement in
order to extend the Conversion Date from September 30, 2006 to October 31, 2006,
upon the terms, and subject to the conditions, hereinafter set forth, and in
reliance on the representations and warranties of Borrower set forth herein;
          NOW THEREFORE, in consideration of the premises and mutual covenants
herein contained, the parties hereto agree as follows:
          SECTION 1. Defined Terms. Capitalized terms used in this Amendment and
not otherwise defined herein shall have the meanings assigned in the Loan
Agreement.
          SECTION 2. Full Force and Effect. Other than as specifically modified
hereby, the Loan Agreement shall remain in full force and effect in accordance
with the terms and provisions thereof and is hereby ratified and confirmed by
the parties hereto.

 



--------------------------------------------------------------------------------



 



Exhibit 10.10
          SECTION 3. Amendment to the Loan Agreement. Effective upon the date
hereof, following the execution and delivery hereof, Section 101 of the Loan
Agreement is hereby amended by amending and restating the following defined term
in its entirety:
     “Conversion Date: With respect to the Commitment of any Lender, the earlier
to occur of (i) October 31, 2006 (as such date may be extended in accordance
with Section 201(f)), and (ii) the date on which an Early Amortization Event
initially occurs.”
          SECTION 4. Representations, Warranties and Covenants.
          The Borrower hereby confirms that each of the representations,
warranties and covenants set forth in Articles V and VI of the Loan Agreement
are true and correct as of the date first written above with the same effect as
though each had been made as of such date, except to the extent that any of such
representations and warranties expressly relate to earlier dates.
          SECTION 5. Effectiveness of Amendment; Terms of this Amendment.
          (a) This Amendment shall become effective as of the date first written
above.
          (b) This Amendment shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns.
          (c) On and after the execution and delivery hereof, (i) this Amendment
shall be a part of the Loan Agreement, and (ii) each reference in the Loan
Agreement to “this Agreement” or “hereof”, “hereunder” or words of like import,
and each reference in any other document to the Loan Agreement shall mean and be
a reference to the Loan Agreement as amended or modified hereby.
          (d) Except as expressly amended or modified hereby, the Loan Agreement
shall remain in full force and effect and is hereby ratified and confirmed by
the parties hereto.
          SECTION 6. Execution in Counterparts. This Amendment may be executed
by the parties hereto in separate counterparts (including by facsimile and/or
email), each of which shall be deemed to be an original and all of which shall
constitute together but one and the same agreement.
          SECTION 7. Governing Law. THIS AMENDMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO CONFLICT
OF LAW PRINCIPLES; PROVIDED THAT SECTION 5-1401 AND 5-1402 OF THE NEW YORK
GENERAL OBLIGATIONS LAW SHALL APPLY, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF
THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.
          SECTION 8. Consent to Jurisdiction. ANY LEGAL SUIT, ACTION OR
PROCEEDING AGAINST THE AGENT ARISING OUT OF OR RELATING TO THIS AMENDMENT, OR
ANY TRANSACTION CONTEMPLATED HEREBY, MAY BE INSTITUTED IN ANY FEDERAL OR STATE
COURT IN THE CITY AND COUNTY OF

 



--------------------------------------------------------------------------------



 



Exhibit 10.10
NEW YORK, STATE OF NEW YORK AND THE AGENT AND THE BORROWER EACH HEREBY WAIVE ANY
OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH
SUIT, ACTION OR PROCEEDING, AND, SOLELY FOR THE PURPOSES OF ENFORCING THIS
AMENDMENT, THE AGENT, EACH LENDER AND THE BORROWER EACH HEREBY IRREVOCABLY
SUBMITS TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUCH SUIT, ACTION OR
PROCEEDING. THE AGENT AND THE BORROWER HEREBY EACH IRREVOCABLY APPOINTS AND
DESIGNATES CT CORPORATION SYSTEM, HAVING AN ADDRESS AT 111 EIGHTH AVENUE, NEW
YORK, NEW YORK, 10011, ITS TRUE AND DULY AUTHORIZED AGENT FOR THE LIMITED
PURPOSE OF RECEIVING AND FORWARDING LEGAL PROCESS IN ANY SUCH SUIT, ACTION OR
PROCEEDING, AND THE AGENT AND THE BORROWER EACH AGREE THAT SERVICE OF PROCESS
UPON SUCH PARTY SHALL CONSTITUTE PERSONAL SERVICE OF SUCH PROCESS ON SUCH
PERSON. PURSUANT TO NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1402, THE AGENT
AND THE BORROWER SHALL EACH MAINTAIN THE DESIGNATION AND APPOINTMENT OF SUCH
AUTHORIZED AGENT UNTIL ALL AMOUNTS PAYABLE UNDER THE LOAN AGREEMENT SHALL HAVE
BEEN PAID IN FULL. IF SUCH AGENT SHALL CEASE TO SO ACT, THE AGENT OR THE
BORROWER, AS THE CASE MAY BE, SHALL IMMEDIATELY DESIGNATE AND APPOINT ANOTHER
SUCH AGENT SATISFACTORY TO THE AGENT AND SHALL PROMPTLY DELIVER TO THE AGENT
EVIDENCE IN WRITING OF SUCH OTHER AGENT’S ACCEPTANCE OF SUCH APPOINTMENT.
          SECTION 9. No Novation. Notwithstanding that the Loan Agreement is
hereby amended by this Amendment as of the date hereof, nothing contained herein
shall be deemed to cause a novation or discharge of any existing indebtedness of
the Borrower under the Loan Agreement, or the security interest in the
Collateral created thereby.
[Signature pages follow]

 



--------------------------------------------------------------------------------



 



Exhibit 10.10
          IN WITNESS WHEREOF, the parties hereto have executed and delivered
this Amendment on the date first above written.

                  CF LEASING LTD.    
 
           
 
  By:   /s/ DENNIS J. TIETZ    
 
                Name: Dennis J. Tietz         Title: Director    

Amendment No. 9 to A&R Loan Agt.

 



--------------------------------------------------------------------------------



 



Exhibit 10.10

                  FORTIS BANK (NEDERLAND) N.V.,         as Agent and a Lender  
 
 
           
 
  By:   /s/ E. VAN LOOPIK    
 
                Name: E. van Loopik         Title: Senior Manager    
 
           
 
  By:   /s/ J. F. G. M. WOLFHAGEN    
 
                Name: J. F. G. M. Wolfhagen         Title: Director of Risk
Management    
 
           
 
  By:   /s/ MARTIJN P. NIJS    
 
                Name: Martijn P. Nijs         Title: Senior Manager    

Amendment No. 9 to A&R Loan Agt.

 



--------------------------------------------------------------------------------



 



Exhibit 10.10

                  BTMU CAPITAL CORPORATION, as a Lender    
 
           
 
  By:   /s/ CHERYL A. BEHAN    
 
                Name: Cheryl A. Behan         Title: Senior Vice President    

Amendment No. 9 to A&R Loan Agt.

 



--------------------------------------------------------------------------------



 



Exhibit 10.10

                  HSH NORDBANK AG, NEW YORK BRANCH,         as a Lender    
 
           
 
  By:   /s/ ANGELA BEHREND GORNEMANN    
 
                Name: Angela Behrend Gornemann         Title: Deputy Global Head
of Transportation    
 
           
 
  By:   /s/ LINH DUONG    
 
                Name: Linh Duong         Title: Vice President    

Amendment No. 9 to A&R Loan Agt.

 



--------------------------------------------------------------------------------



 



Exhibit 10.10

                  WESTLB AG, NEW YORK BRANCH, as a Lender    
 
           
 
  By:   /s/ SALVATORE BATTINELLI    
 
                Name: Salvatore Battinelli         Title: Managing Director    
 
           
 
  By:   /s/ AMIR OREN    
 
                Name: Amir Oren         Title: Manager    

Amendment No. 9 to A&R Loan Agt.

 



--------------------------------------------------------------------------------



 



Exhibit 10.10

                  NIBC BANK N.V., as a Lender    
 
           
 
  By:   /s/ MAURICE L. WIJMANS    
 
                Name: Maurice L. Wijmans         Title: Associate Director    
 
           
 
  By:   /s/ AAT A. VAN RHIJN    
 
                Name: Aat A. van Rhijn         Title: Managing Director    

Amendment No. 9 to A&R Loan Agt.

 